Detailed Action
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
	
2.	The RCE (Request for Continued Examination) filed 7/22/21 has been entered.
	
3.	The amendment filed 7/22/21 has been entered.

4.	Claims 1-5, 21, 23-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 1 recites in line 7 “splitting the multi-channel audio stream into a plurality of audio channels” but later in line 14 recites “… based on the split one or more audio channels…” (emphasis added).  “One or more,” recited in alternative form, could only mean simply one; however, since the claim already first recites that there are now a plurality of audio channels as a result of the splitting, it is not clear how there could be only one channel as a result of the splitting.  Furthermore, the act of splitting would anyway result in a plurality of channels, it would not make sense to have only one channel afterward.  The recitation of “the split one or more audio channels” also lacks antecedent basis, as the earlier recitation make it clear that the split audio channels are in fact a plurality of split audio channels.  For these reasons independent claim 1 is vague and indefinite.  Dependent claims 21 and 23-25 do not remedy the issue and thus are also vague and indefinite.

5.	Claims 11-12, 16-18, 20, 22, and 26-27 are allowable over the prior art of record.  The amendment filed 7/22/21 incorporates the necessary features into independent claim 11 to distinguish over the prior art of record, including that each haptic channel of the set of haptic channels comprises sound for haptic effect and haptic metadata, wherein the haptic metadata comprises static metadata and dynamic metadata; for each haptic channel of the set of haptic channels, determining a corresponding haptic device based on the haptic metadata contained within the haptic channel; wherein the static metadata, of the haptic metadata for determining the corresponding haptic device, comprises a (i) a sound type, being a type of sound effect, and (ii) a recommended haptic device for receiving a haptic signal corresponding to the haptic channel.  Taylor and Covannon may show audio signals being directed to speakers even for haptic effects, but do not show haptic signals being directed to a type of haptic device based on a particular sound effect.  Graham and Rechsteiner as well do not show a haptic signal associated and directed to a type of haptic device based on a particular sound effect.  The features combined in independent claim 11 as amended are not set forth in the prior art of record.  (Independent claim 1 also has these features but the recitation of “one or more split audio channels” further in the claim renders a 112 issue as explained above).

6.	This application is in condition for allowance except for the following formal matters: 
The 112 rejection above needs to be corrected.  It is suggested that applicant merely delete the phrase “one or more” from line 14 of claim 1.   Examiner attempted to contact Applicant’s Representative.  Please contact Examiner at the earliest convenience to authorize an Examiner’s Amendment in order to correct the remaining 112 issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN PAUL SAX whose telephone number is (571)272-4072. The examiner can normally be reached Monday - Friday, 9:30 - 6:00 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEVEN P SAX/           Primary Examiner, Art Unit 2174